Name: Council Regulation (EEC) No 1195/82 of 18 May 1982 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/22 Official Journal of the European Communities 20 . 5 . 82 COUNCIL REGULATION (EEC) No 1195/82 of 18 May 1982 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Article 3 ( 1 ) shall be replaced by the following : ' 1 . In accordance with the procedure laid down in Article 43 (2) of the Treaty, for the following marketing year, a basic price for fresh and chilled sheep carcases and a reference price for each of the following regions shall be fixed annually :  region 1 : Italy,  region 2 : France,  region 3 : Denmark, Benelux, Federal Republic of Germany,  region 4 : Ireland,  region 5 : Great Britain ,  region 6 : Northern Ireland,  region 7 : Greece .' Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas it has been found since the entry into force of Council Regulation (EEC) No 1837/80 (3), as last amended by Regulation (EEC) No 899/81 (4), that problems have arisen between Northern Ireland and Ireland as a result of the application in the United Kingdom of the variable slaughter premium provided for in Article 9 of Regulation (EEC) No 1837/80 ; whereas such problems could be solved by making Northern Ireland a region within the meaning of Article 3 ( 1 ) of that Regulation , thereby enabling the United Kingdom not to grant the premium in ques ­ tion in that region ; Whereas the creation of a new region makes it neces ­ sary to record prices on the representative markets of that region and to adjust the provisions of Regulation (EEC) No 1837/80 concerning the system of premiums and intervention ; Whereas it has been found necessary to relax the rules governing payment of the premium ; whereas Member States should be allowed the option of not paying an advance ; whereas, furthermore , authorization should be provided for the Member States to carry over compensation for a loss of income recorded at the end of the marketing year to the following marketing year, 2 . Article 4 shall be replaced by the following : 'Article 4 1 . A price for fresh and chilled sheep carcases shall be recorded on the representative Community markets on the basis of the prices recorded on the representative market or markets of each region or, in the case of region 3, of each Member State for the various categories of fresh and chilled sheep carcases, account being taken of both the relative importance of each category and the relative size of the flock of each region or, in the case of region 3, of each Member State . 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 .' 3 . The first subparagraph of Article 5 (4) shall be replaced by the following : 'The total amount referred to in paragraph 2 shall be divided, for each region concerned, by the number of ewes recorded in that region . The result obtained shall give the estimated amount of the premium payable per ewe and per region . In the case of region 3 , the total amount referred to in paragraph 2 shall , for each Member State concerned , be divided by the number of ewes recorded in that Member State . The result obtained shall give the estimated amount of the premium payable per ewe and per Member State .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1837/80 is hereby amended as follows : (') OJ No C 104, 26 . 4 . 1982, p . 25 . O OJ No C 114, 6 . 5 . 1982, p . 1 . O OJ No L 183 , 16 . 7 . 1980 , p . 1 . (4) OJ No L 90 , 4 . 4 . 1981 , p . 26 . 20 . 5 . 82 Official Journal of the European Communities No L 140/23 given region is equal to or less than the seasonally adjusted intervention price or, as the case may be, the seasonally adjusted derived intervention price, the intervention measures provided for in Article 6 ( 1 ) (b) shall, at the request of one or more Member States, be implemented for the region in question. In the case of region 3 such intervention measures may, however, be implemented for the Member State or States in that region . ' 7 . Article 9 ( 1 ), (2) and (3) shall be replaced by the following : ' 1 . In those regions where the intervention measures provided for in Article 6 ( 1 ) (b) are not applied, the Member State or Member States concerned may pay a variable slaughter premium for sheep when the prices recorded on the repre ­ sentative market or markets of the region or regions concerned are below a "guide level" corresponding to 85 % of the basic price . The guide level shall be seasonally adjusted in the same way as the basic price . 2. The amount of the premium referred to in paragraph 1 shall be equal to the difference between the guide level and the market price recorded in the region or regions concerned. 3 . The necessary measures shall be taken to ensure, in the event of payment of the premium referred to in paragraph 1 , that an amount equiva ­ lent to that premium is charged for the products referred to in Article 1 (a) on those products leaving the region in question . In the event of payment of the premium in a Member State in region 3, however, an amount equivalent to that premium shall be charged for the products referred to in Article 1 (a) on their leaving the territory of the Member State concerned.' 4 . The following shall be added at the end of Article 5 (4), second subparagraph : 'However, at the request of those concerned, the amount of the premium payable per ewe in regions 1 and 7 may be equal to that determined in region 2 where beneficiaries have shown to the satisfaction of the competent authoritiy that the lambs borne of these ewes will not be slaughtered before two months of age. Where the authorization referred to in paragraph 5, second subparagraph, is applied in respect of region 2, the payments relating to the application of this subparagraph shall be made to those concerned only in the course of the following marketing year.' 5 . Article 5 (5) shall be replaced by the following : '5 . If a loss of income for a particular region is estimated at the beginning of the marketing year, the Member State or Member States concerned may pay an advance . The balance shall be paid at the end of the marketing year, following adjustment of the premium amount, taking into account the revi ­ sion provided for in paragraphs 2 and 3 and the actual number of ewes held by the beneficiary. If a loss of income for a particular region is not estimated at the beginning of a marketing year but is nevertheless recorded at the end of the marketing year, the Member State or Member States concerned may be authorized, under the procedure laid down in Article 26, to carry over to the following marke ­ ting year the total revised amount referred to in paragraph 2, second subparagraph ; in this case, the amount will be apportioned on the basis of the number of ewes held during the aforementioned following marketing years .' 6 . The first subparagraph of Article 7 (2) shall be replaced by the following : 'Where, during the period 15 July to 15 December of each year, the price recorded pursuant to Article 4 is equal to or less than a seasonally adjusted inter ­ vention price corresponding to 85 % of the season ­ ally adjusted basic price and at the same time the price recorded on the representative markets of a Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1982/83 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The Presiderit P. de KEERSMAEKER